Exhibit 10.2
Federal Signal Corporation
2005 Executive Incentive Compensation Plan
Performance Based Restricted Stock Unit — Award Agreement
     You have been selected to receive a grant of Performance Based Restricted
Stock Units pursuant to the Federal Signal Corporation 2005 Executive Incentive
Compensation Plan (the “Plan”), as specified below:

         
 
  Employee:    
 
       

         
 
  Date of Grant:    
 
       

         
 
     Performance Based Restricted Stock Units Granted:    
 
       

     Performance Period: January 1, 2009 through December 31, 2011
     This Award shall be subject to the terms and conditions prescribed in the
Federal Signal Corporation 2005 Executive Incentive Compensation Plan and in the
Federal Signal Corporation Performance Based Restricted Stock Unit Award
Agreement No. 2009 attached hereto.
This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933.
     IN WITNESS WHEREOF, the parties have caused this Award Agreement to be
executed on this                      day of                     .

                  FEDERAL SIGNAL CORPORATION    
 
           
 
      (SIGNATURE) [c50928c5092801.gif]    
 
  By:        
 
     
 
“Employee”    

1



--------------------------------------------------------------------------------



 



FEDERAL SIGNAL CORPORATION
PERFORMANCE BASED RESTRICTED STOCK UNIT
AWARD AGREEMENT NO. 2009
     The Company established the Federal Signal Corporation 2005 Executive
Incentive Compensation Plan (the “Plan”) pursuant to which options, stock
appreciation rights, restricted stock and stock units and performance shares
covering an aggregate of 4,000,000 shares of the Stock of the Company may be
granted to employees and directors of the Company and its subsidiaries;
     The Board of Directors of the Company, and the Administrator of the Plan
appointed by the Board of Directors, has determined that the interests of the
Company will be advanced by encouraging and enabling certain of its employees to
own shares of the common stock of the Company, and that Employee is one of those
employees;
          NOW, THEREFORE, in consideration of services rendered and the mutual
covenants herein contained, the parties agree as follows:
Section 1. Definitions
          As used in this Agreement, the following terms shall have the
following meanings:
          A. “Award” means the award provided for in Section 2.
          B. “Board of Directors” means the Board of Directors of the Company.
          C. “Change in Control” shall have the meaning ascribed to such term in
the Company’s Change in Control Policy.
          D. “Date of Award” of Performance Based Restricted Stock Units means
the date set forth on the Award instrument applicable those Units.
          E. “Employee” means the individual shown as the recipient of an award
of Performance Based Restricted Stock Units, as set forth on the Award
instrument applicable those Units.
          F. “Performance Based Restricted Stock Unit” means the obligation of
the Company to transfer the number of shares of Stock to Employee prescribed in
Section 2, at the time provided in Section 5 of this Agreement, provided such
Performance Based Restricted Stock Unit is vested at such time.
          G. “Performance Period” means the three consecutive calendar year
period set forth in the Award instrument.

2



--------------------------------------------------------------------------------



 



          H. “Permanent Disability” means Employee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months.
          I. “Stock” means the common stock of the Company.
          J. “Subsidiary” means any corporation, other than the Company, in an
unbroken chain of corporations beginning with the Company if, at the relevant
date, each of the corporations, other than the last corporation in the unbroken
chain, owns stock possessing fifty percent or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
          K. “Vesting Date” means the date specified in Section 4.
Section 2. Award
     Subject to the terms of this Agreement, the Company awarded to Employee the
number of Performance Based Restricted Stock Units set forth on the Award
instrument applicable those Units, effective as of the Date of Award set forth
on such instrument.
     A Performance Based Restricted Stock Unit Award entitles the Employee to
receive a whole number of shares of Stock equal to a percentage, from zero to
two hundred percent, based on the Total Shareholder Return during the
Performance Period, of the number of Performance Based Restricted Stock Units
that are subject to the Award, as described in this Section.
     If the Company’s Peer Percentile Rank is less than 25%, the Employee shall
be entitled to receive no shares with respect to the Performance Based
Restricted Stock Units subject to the Award.
     If the Company’s Peer Percentile Rank is at least 25% but less than 50%,
the Employee shall be entitled to receive shares equal to 25% percent of the
Performance Based Restricted Stock Units subject to the Award, plus three
additional percent of the Performance Based Restricted Stock Units subject to
the Award for each whole percent of the Company’s Peer Percentile Rank above 25%
(for a total of 100% if the Company’s Peer Percentile Rank is 50%).
     If the Company’s Peer Percentile Rank is at least 50% but less than 75%,
the Employee shall be entitled to receive shares equal to 100% percent of the
Performance Based Restricted Stock Units subject to the Award, plus two
additional percent of the Performance Based Restricted Stock Units subject to
the Award for each whole percent of the Company’s Peer Percentile Rank above 50%
(for a total of 150% if the Company’s Peer Percentile Rank is 75%).
     If the Company’s Peer Percentile Rank is at least 75% but less than 90%,
the Employee shall be entitled to receive shares equal to 150% percent of the
Performance Based Restricted Stock Units subject to the Award, plus three and
one-third additional percent of the Performance Based Restricted Stock Units
subject to the Award for each whole percent of the Company’s

3



--------------------------------------------------------------------------------



 



Peer Percentile Rank above 75% (rounded up to the nearest whole percent) (for a
total of 200% if the Company’s Peer Percentile Rank is 90% or more).
     If the Company’s Peer Percentile Rank is 90% or more, the Employee shall be
entitled to receive 200% percent of the Performance Based Restricted Stock Units
subject to the Award.
     For example, if the Company’s Peer Percentile Rank is 40%, the Employee
shall be entitled to receive shares equal to 70% of the Performance Based
Restricted Stock Units subject to the Award; and if the Company’s Peer
Percentile Rank is 60%, the Employee shall be entitled to receive shares equal
to 120% of the Performance Based Restricted Stock Units subject to the Award.
     The Company’s Peer Percentile Rank shall be determined by dividing the
number of corporations in the Peer Group with a lower Total Shareholder Return
(“TSR”) than the Company’s TSR, by thirty (the total number of corporations in
the Peer Group) (rounded up to the nearest whole percent), where:

  (a)  
The Peer Group of corporations is attached as Exhibit A;
    (b)  
TSR of a corporation means the sum of its Change in Stock Price plus dividends
paid by the corporation during the Performance Period, divided by its Beginning
Stock Price;
    (c)  
Change in Stock Price means the difference between the Ending Stock Price and
the Beginning Stock Price;
    (d)  
Beginning Stock Price means the closing price of the shares of the corporation
on the last business day immediately preceding the first day of the Performance
Period; and
    (e)  
Ending Stock Price means the closing price of the shares of the corporation on
the last business day of the Performance Period.

     For example, if the TSR of the Company was higher than the TSR of twenty of
the thirty corporations in the Peer Group, its Peer Percentile Rank would be
67%, and Employee would be entitled to receive shares equal to 134% of the
number of Performance Based Restricted Stock Units subject to the Award.
     This grant of Performance Based Restricted Stock Units shall not confer any
right to the Employee (or any other Employee) to be granted Performance Based
Restricted Stock Units or other Awards in the future under the Plan.
Section 3. Bookkeeping Account
     The Company shall record the number of Performance Based Restricted Stock
Units granted hereunder to a bookkeeping account for Employee (the “Performance
Based Restricted Stock Unit Account”). Employee’s Performance Based Restricted
Stock Unit Account shall be

4



--------------------------------------------------------------------------------



 



debited by the number of Performance Based Restricted Stock Units, if any,
forfeited in accordance with Section 4 and by the number of Performance Based
Restricted Stock Units with respect to which shares of Stock were transferred to
Employee in accordance with Section 5.
Section 4. Vesting
     Subject to the accelerated vesting provisions provided below, the
Performance Based Restricted Stock Units subject to the Award shall vest on the
last day of the Performance Period, if Employee remains employed by the Company
or its Subsidiaries through such date.
     If, during the Performance Period, the Employee dies or terminates
employment on account of his Permanent Disability, the Performance Based
Restricted Stock Units subject to the Award shall be fully vested immediately.
     If during the Performance Period, the Employee terminates employment by
reason of retirement (as determined by the Company, in its sole and absolute
discretion), the Performance Based Restricted Stock Units subject to the Award
shall be fully vested immediately.
     The Performance Based Restricted Stock Units subject to the Award also
shall be fully vested upon the occurrence of a Change in Control during the
Performance Period or upon the occurrence of the event(s) described in
Section 4.1 below.
     In the event of the termination of employment of Employee with the Company
and its Subsidiaries for any other reason before the end of the Performance
Period, all Performance Based Restricted Stock Units that are not vested at the
time of such termination of employment normally shall be forfeited.
Section 4.1 Acceleration of Vesting of Shares in the Event of Divestiture of
Business Segment
     In the event that the “Business Segment” (as that term is defined in this
Section below) in which the Employee is primarily employed as of the
“Divestiture Date” (as that term is defined in this Section below) is the
subject of a “Divestiture of a Business Segment” (as that term is defined in
this Section below), and such divestiture results in the termination of the
Employee’s employment with the Company and its subsidiaries for any reason, the
Performance Based Restricted Stock Units subject to the Award shall be fully
vested.
     For purposes of this Agreement, the term “Business Segment” shall mean a
business line which the Company treats as a separate business segment under the
segment reporting rules under generally accepted accounting principles as used
in the United States, which currently includes the following: Safety and
Security Group, Fire Rescue and Environmental Solutions Group. Likewise, the
term “Divestiture Date” shall mean the date that a transaction constituting a
Divestiture of a Business Segment is finally consummated.
     For purposes of this Agreement, the term “Divestiture of a Business
Segment” means the following:

5



--------------------------------------------------------------------------------



 



  (a)  
When used with reference to the sale of stock or other securities of a Business
Segment that is or becomes a separate corporation, limited liability company,
partnership or other separate business entity, the sale, exchange, transfer,
distribution or other disposition of the ownership, either beneficially or of
record or both, by the Company or one of its subsidiaries to “Nonaffiliated
Persons” (as that term is defined in this Section below) of 100% of either
(i) the then-outstanding common stock (or the equivalent equity interests) of
the Business Segment or (ii) the combined voting power of the then-outstanding
voting securities of the Business Segment entitled to vote generally in the
election of the board of directors or the equivalent governing body of the
Business Segment;
    (b)  
When used with reference to the merger or consolidation of a Business Segment
that is or becomes a separate corporation, limited liability company,
partnership or other separate business entity, any such transaction that results
in Nonaffiliated Persons owning, either beneficially or of record or both, 100%
of either (i) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (ii) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment; or
    (c)  
When used with reference to the sale of the assets of the Business Segment, the
sale, exchange, transfer, liquidation, distribution or other disposition of all
or substantially all of the assets of the Business Segment necessary or required
to operate the Business Segment in the manner that the Business Segment had been
operated prior to the Divestiture Date.

Section 5. Distribution of Shares
     Subject to the provisions below (including a pro rata reduction in the
number of shares payable in the event of an early termination of employment or
Change in Control), the number of shares of Stock earned in accordance with
Section 2, determined as of the end of the Performance Period, with respect to
Performance Based Restricted Stock Units that become vested in accordance with
Section 4, shall become distributable as of the end of the Performance Period
(regardless of whether the shares vest earlier).
     If, during the Performance Period, the Employee dies, terminates employment
on account of Permanent Disability, or terminates employment by reason of
retirement (as determined by the Company in its sole and absolute discretion),
the number of shares of Stock that otherwise would be earned in accordance with
Section 2 shall be prorated based on the number of days during the Performance
Period that the Employee remained employed. Such number of shares of Stock shall
become distributable as of the end of the Performance Period (regardless of
whether the shares vest earlier).

6



--------------------------------------------------------------------------------



 



     If during the Performance Period the Employee’s employment is terminated as
a result of the Divestiture of a Business Segment (as defined in Section 4.1),
the number of shares of Stock that otherwise would be earned in accordance with
Section 2 shall be prorated based on the number of days during the Performance
Period that the Employee remained employed. Such number of shares of Stock shall
become distributable as of the end of the Performance Period (regardless of
whether the shares vest earlier).
     If a Change in Control occurs during the Performance Period,
notwithstanding anything in this Agreement to the contrary, a number of shares
equal to 100% percent of the Performance Based Restricted Stock Units subject to
the Award prorated based on the number of days during the Performance Period
before the date of the Change in Control shall become distributable on the date
of the Change in Control.
     Such shares shall be distributed as soon as administratively feasible after
the date prescribed above; but no later than two and one-half months after the
end of the calendar year in which the specified date occurs.
Section 6. Shareholder Rights
     Employee shall not have any of the rights of a shareholder of the Company
with respect to Performance Based Restricted Stock Units, such as the right to
vote or the right to dividends.
Section 7. Death Benefits
     Shares payable on account of death of an Employee during the Performance
Period shall be transferred to the Employee’s Beneficiary or Beneficiaries as
soon as practical after the end of the Performance Period (regardless of whether
the shares vest earlier), but no later than two and one-half months after the
end of the calendar year in which the Performance Period ends.
     Employee may designate a Beneficiary or Beneficiaries (contingently,
consecutively, or successively) of such death benefit and, from time to time,
may change his or her designated Beneficiary. A Beneficiary may be a trust. A
beneficiary designation shall be made in writing in a form prescribed by the
Company and delivered to the Company while the Participant is alive. If there is
no designated Beneficiary surviving at the death of a Participant, payment of
any death benefit of the Participant shall be made to the persons and in the
proportions which any death benefit under the Federal Signal Corporation
Employees’ Profit Sharing and Savings Plan is or would be payable.
Section 8. Units Non-Transferable
     Performance Based Restricted Stock Units awarded hereunder shall not be
transferable by Employee. Except as may be required by the federal income tax
withholding provisions of the Code or by the tax laws of any State, the
interests of Employee and his Beneficiaries under this Agreement are not subject
to the claims of their creditors and may not be voluntarily or involuntarily
sold, transferred, alienated, assigned, pledged, anticipated, or encumbered. Any

7



--------------------------------------------------------------------------------



 



attempt by Employee or a Beneficiary to sell, transfer, alienate, assign,
pledge, anticipate, encumber, charge or otherwise dispose of any right to
benefits payable hereunder shall be void.
Section 9. Adjustment in Certain Events
     If there is any change in the Stock by reason of stock dividends,
split-ups, mergers, consolidations, reorganizations, combinations or exchanges
of shares or the like, the number of Performance Based Restricted Stock Units
credited to Employee’s Performance Based Restricted Stock Unit Account shall be
adjusted appropriately so that the number of Performance Based Restricted Stock
Units credited to Employee’s Performance Based Restricted Stock Unit Account
after such an event shall equal the number of shares of Stock a shareholder
would own after such an event if the shareholder, at the time such an event
occurred, had owned shares of Stock equal to the number of Performance Based
Restricted Stock Units credited to Employee’s Performance Based Restricted Stock
Unit Account immediately before such an event.
Section 10. Tax Withholding
     The Company shall not be obligated to transfer any shares of Stock until
Employee pays to the Company or a Subsidiary in cash, or any other form of
property, including Stock, acceptable to the Company, the amount required to be
withheld from the wages of Employee with respect to such shares. Employee may
elect to have such withholding satisfied by a reduction of the number of shares
otherwise transferable under this Agreement at such time, such reduction to be
calculated based on the closing market price of the Stock on the day Employee
gives written notice of such election to the Company.
Section 11. Source of Payment
     Shares of Stock transferable to Employee, or his Beneficiary, under this
Agreement may be either Treasury shares, authorized but unissued shares, or any
combination of such stock. The Company shall have no duties to segregate or set
aside any assets to secure Employee’s right to receive shares of Stock under
this Agreement. Employee shall not have any rights with respect to transfer of
shares of Stock under this Agreement other than the unsecured right to receive
shares of Stock from the Company.
Section 12. Continuation of Employment
     This Award Agreement shall not confer upon the Employee any right to
continuation of employment by the Company, nor shall this Award Agreement
interfere in any way with the Company’s right to terminate the Employee’s
employment at any time.
Section 13. Amendment
     This Agreement may be amended by mutual consent of the parties hereto by
written agreement.

8



--------------------------------------------------------------------------------



 



Section 14. Governing Law
     This Agreement shall be construed and administered in accordance with the
laws of the State of Illinois.

9



--------------------------------------------------------------------------------



 



FEDERAL SIGNAL CORPORATION
PERFORMANCE BASED RESTRICTED STOCK UNIT
BENEFICIARY DESIGNATION

     
Employee:                                                             
  Social Security No.:                                         
Address:                                                             
  Date of Birth:                                                             
 
   
 
   

     Employee hereby designates the following individual(s) or entity(ies) as
his or her beneficiary(ies) pursuant to Federal Signal Corporation 2006 Equity
Incentive Plan (Insert Name, Social Security Number, Relationship, Date of Birth
and Address of Individuals and/or fully identify any trust beneficiary by the
Name of the Trust, Date of Execution of the Trust, the Trustee’s Name, the
address of the trust, and the employer identification number of the trust):
Primary Beneficiary(ies)

     
 
   
 
   
 
   

Contingent Beneficiary(ies)

     
 
   
 
   
 
   

The Participant hereby reserves the right to change this Beneficiary
Designation, and any such change shall be effective when the Participant has
executed a new or amended Beneficiary Designation form, and the receipt of such
form has been acknowledged by the Corporation, all in such manner as specified
by the Corporation from time to time, or on a future date specified by any such
new or amended Beneficiary Designation form.
     IN WITNESS WHEREAS, the Participant has executed this Beneficiary
Designation on the date designated below.

             
Date:                                         ,                     
           
 
           
 
      Signature of Employee    
 
           
Received:
           
 
      Federal Signal Corporation    
 
           
Date:                                         ,                     
  By:        
 
     
 
   

10



--------------------------------------------------------------------------------



 



EXHIBIT A
TSR Peer Group
A.O. Smith Corporation
Ametek, Inc.
BorgWarner Inc.
Briggs & Stratton Corporation
Caterpillar Inc.
Cooper Industries, Inc.
Cummins, Inc.
Deere & Company
Dover Corporation
Eaton Corporation
Emerson Electric Co.
Honeywell International Inc.
Hubbell Incorporated
Illinois Tool Works Inc.
Ingersoll-Rand Company
Johnson Controls, Inc.
L-3 Communications Corporation
Motorola, Inc.
Oshkosh Truck Corporation
PACCAR Inc.
Parker Hannifin Corporation
Raytheon Company
Sauer-Danfoss Inc.
Teleflex Incorporated
Tennant Company
Thomas & Betts Corporation
The Timken Company
Valmont Industries, Inc.
Woodward Governor Company
Worthington Industries, Inc.

11